DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear on how the back gate is provide a constant current density biasing. Moreover, the reference to fig. 38 is not clear. A claim has to stand on its own. That is a claim referring to a figure is deemed to be not clear. Applicant. The circuitry details should be incorporated in the claim to provide more clarity. 
Regarding claim 2, it is not clear how the back-gate biasing circuit provides constant current biasing at different temperatures, the claim does not sufficiently explain how this is done. How are the different temperatures selected? 
Regarding claim 3, “the use of the back gate” is not clear. What does this mean?
Regarding claim 4, “the use of the back gate” is not clear. What does this mean?
Regarding claim 5, it is not clear how the current bias is set, how the method of adjusting is being done. What is “voutp, voutn”? it has no meaning in the claim. The term needs to be clarified. What is a desired current. What mechanism detects what is desired.
Overall all the claims are unclear, and written in the manner that the Examiner does not understand what the limitations entails. They are overly broad, and are indefinite.
The Examiner will interpret the claims to the best of his ability for the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leipold US 2020/0227523.



Regarding claim 1, Leipold discloses and shows in fig.67-69,1-65, a back gate biasing circuit [0639] for providing constant current density biasing [0633] according to the schematic shown in FIG. 38 [638-639].
Regarding claim 2, Leipold discloses and shows in fig.67-69,1-65, a back gate biasing circuit wherein the back gate biasing circuit [0633] provides constant current biasing at different temperatures (inherent property of a circuit with a bias back gate).
Regarding claim 3, Leipold discloses and shows in fig.67-69,1-65, the use of the back gate biasing circuit of claim 1 with complementary metal-oxide semiconductor amplifiers [0273].
Regarding claim 4, Leipold discloses and shows in fig.67-69,1-65, a use of the back gate biasing circuit of claim 1 in a monolithically integrated quantum processor [0273](Quantum circuit is shown).
Claim(s) 1-3,5 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakagawa et al. US 2022/0107345.
Regarding claim 1, Nakagawa discloses and shows in fig.1-10, a back-gate biasing circuit [0050] for providing constant current density [0059] biasing [0050] according to the schematic shown in FIG. 38 [638-639].
Regarding claim 2, Nakagawa discloses and shows in fig.1-10, a back gate biasing circuit wherein the back gate biasing circuit [0050] provides constant current biasing at different temperatures [0059].
Regarding claim 3, Nakagawa discloses and shows in fig.1-10, a use of the back gate biasing circuit of claim 1 with complementary metal-oxide semiconductor amplifiers [0034].
Regarding claim 5, Nakagawa discloses and shows in fig.1-10, a method of setting a desired current density bias [0050] in a back gate biasing circuit according to the back gate biasing circuit of claim 1, comprising the steps of: setting a current bias to a desired current density bias [0050]; adjusting a N-channel metal-oxide semiconductor (NMOS) back gate voltage[0050] until a voutn output voltage is approximately half of a supply voltage; and adjusting a P-channel metal-oxide semiconductor (PMOS) back gate voltage until a voutp output voltage is approximately half of the supply voltage [0050,0059,0065].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa.
Regarding claim 6, Nakagawa discloses [0035] a method wherein the supply voltage is approximately 0.8V.
Applicant did not show criticality of the particular value of the supply voltage. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813